DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Election/Restrictions
Claims 1, 4-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 & 19-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Wydeven on 07/13/2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) An apparatus comprising:
a fluid reservoir; and
a laminate fluidic circuit positioned above the fluid reservoir, wherein the laminate fluidic circuit comprises:
two or more layers laminated together to define a substantially planar substrate;
one or more channels defined between two layers of the substrate, wherein each channel is defined by upper and lower walls and opposed side walls; and 
a flexible conduit defined by a portion of the substrate encompassing an extent of at least one of the channels, wherein the flexible conduit is partially separated or separable from the remainder of the substrate, the flexible conduit comprising the portion of the substrate and the encompassed extent of the channel, and wherein the substrate comprises a cutout formed through the substrate and partially surrounding the portion of the substrate encompassing the extent of the channel or the substrate comprises a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate and wherein the flexible conduit, when separated from the remainder of the substrate, is deflectable between an undeflected position above the fluid reservoir in which the flexible conduit is substantially coplanar with the planar substrate and a deflected position in which a portion of the flexible conduit is in the fluid reservoir,
and wherein the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with the flexible conduit and with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir when the flexible conduit is in the deflected position.

2.	(Cancelled).

3.	(Cancelled) 

4.	(Original) The apparatus of claim 1, wherein the two or more layers comprise a first layer, a second layer, and a third layer, and wherein the first layer is disposed between the second layer and the third layer and comprises at least one slot forming the one or more channels when covered on opposed sides by the second layer and the third layer.

5.	(Original) The apparatus of claim 1, wherein the two or more layers comprise a first layer and a second layer laminated to the first layer, and wherein at least the first layer comprises at least one groove formed in a surface thereof and forming the one or more channels when covered by the second layer.

6.	(Original) The apparatus of claim 1, wherein the substrate comprises two or more layers of a polymeric material adhesively or thermally bonded together.

7.	(Original) The apparatus of claim 1 further comprising one or more electrodes disposed on the flexible conduit.

8.	(Original) The apparatus of claim 7, wherein the one or more electrodes are for one or more of detecting a fluid level of a fluid held in the fluid reservoir, detecting a presence of a fluid held in the fluid reservoir, or heating a fluid held in the fluid reservoir.

9.	(Original) The apparatus of claim 1 further comprising a valve operatively associated with at least one of the channels and the fluid reservoir to control flow between the fluid reservoir and at least one of the channels.

10.	(Previously Presented) The apparatus of claim 1 further comprising a rigid cover disposed on the fluidic circuit, the rigid cover including a punch to deflect the flexible conduit away from the planar substrate and into the fluid reservoir.

11.	(Original) The apparatus of claim 10 further comprising a pierceable foil covering an opening of the fluid reservoir such that the fluid reservoir is sealed, 
	wherein the punch pierces the foil and deflects the flexible conduit through the pierced foil to fluidly connect the flexible conduit to the fluid reservoir. 

12.	(Currently Amended) A method comprising:
forming a channel in a first layer and laminating one or more layers to the first layer to form a planar, multilayer substrate such that the channel is defined within the substrate, wherein each channel is defined by upper and lower walls and opposed side walls;
disrupting a portion of the substrate encompassing an extent of the channel so that the disrupted portion is partially separated or separable from the remainder of the substrate to form a flexible conduit comprising the portion of the substrate and the encompassed extent of the channel, wherein the flexible conduit is deflectable with respect to the planar substrate between an undeflected position above a fluid reservoir disposed below the multilayer substrate in which the flexible substrate is substantially coplanar with the planar substrate and a deflected position in which a portion of the flexible conduit is in the fluid reservoir; and
deflecting the flexible conduit separated from the remainder of the substrate from the undeflected position to the deflected position to deflect the upper and lower walls and the opposed side walls of the extent of the channel encompassed by the flexible conduit with respect to the substrate toward the fluid reservoir, such that the encompassed extent of the channel in the flexible conduit fluidly connects the channel defined within the substrate to the fluid reservoir when the flexible conduit is in the deflected position, and wherein the step of disrupting a portion of the substrate comprises:
forming a cutout through the substrate that partially surrounds the portion of the substrate encompassing the extent of the channel, or 
forming a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate.

13.	(Previously Presented) The method of claim 12, wherein the step of forming the channel in the first layer comprises forming a groove in a surface of the first layer, and the one or more layers laminated to the first layer encloses the groove.

14.	(Previously Presented) The method of claim 12, wherein the step of forming the channel in the first layer comprises forming a slot through the first layer, and the one or more layers laminated to the first layer encloses the slot.

15.	(Cancelled)

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Cancelled).

19.	(Previously Presented) The method of claim 12, further comprising, after the step of deflecting the flexible conduit from the undeflected position to the deflected position to deflect, aspirating a fluid held in the fluid reservoir through the encompassed extent of the channel in the flexible conduit to the channel defined in the substrate.

20.	(Previously Presented) The method of claim 12, further comprising, after the step of deflecting the flexible conduit from the undeflected position to the deflected position to deflect, introducing a fluid through the channel defined within the substrate and the encompassed extent of the channel in the flexible conduit and into the fluid reservoir.

21.	(Previously Presented) The method of claim 12, further comprising connecting the multilayer substrate to a rigid cover.

22.	(Previously Presented) The method of claim 21, wherein the rigid cover comprises a punch for deflecting the flexible conduit from the undeflected position to the deflected position to deflect.

23.	(Currently Amended) The method of claim 12, wherein the first layer and the one or more layers laminated to the first layer comprise two or more layers of a polymeric material, and the step of laminating the one or more layers to the first layer comprises adhesively or thermally bonding the layers together.

24. 	(Previously Presented) The method of claim 12, further comprising applying electrodes to a portion of the substrate forming the flexible conduit.

25. – 31.	(Cancelled) 

Allowable Subject Matter
Claims 1, 4-14 & 19-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed apparatus as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Hayenga et al. (US 6431212), Battrell et al. (US 2012/0177543), Ludowise et al. (US 9725762) & Langereis et al. (US 2008/0218934).  In addition, Hantschel et al. (US 8080221) & Hantschel et al. (US 7241420) teach a probe tip having a channel, see Figs. 4I, 5A-5H for example; and Limb et al. (US 8951825) teach a micro-spring conduit, see Figs. 5B, 6B for example.
However, the prior art fail to teach or fairly suggest the Applicants’ claimed apparatus comprising: a fluid reservoir; and a laminate fluidic circuit positioned above the fluid reservoir, wherein the laminate fluidic circuit comprises: two or more layers laminated together to define a substantially planar substrate; one or more channels defined between two layers of the substrate, wherein each channel is defined by upper and lower walls and opposed side walls; and a flexible conduit defined by a portion of the substrate encompassing an extent of at least one of the channels, wherein the flexible conduit is partially separated or separable from the remainder of the substrate, the flexible conduit comprising the portion of the substrate and the encompassed extent of the channel, and wherein the substrate comprises a cutout formed through the substrate and partially surrounding the portion of the substrate encompassing the extent of the channel or the substrate comprises a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate and wherein the flexible conduit, when separated from the remainder of the substrate, is deflectable between an undeflected position above the fluid reservoir in which the flexible conduit is substantially coplanar with the planar substrate and a deflected position in which a portion of the flexible conduit is in the fluid reservoir, and wherein the upper and lower walls and the opposed side walls of the encompassed extent of the channel are deflectable with the flexible conduit and with respect to the planar substrate toward the fluid reservoir such that the flexible conduit fluidly connects the at least one channel to the fluid reservoir when the flexible conduit is in the deflected position; A method comprising: forming a channel in a first layer and laminating one or more layers to the first layer to form a planar, multilayer substrate such that the channel is defined within the substrate, wherein each channel is defined by upper and lower walls and opposed side walls; disrupting a portion of the substrate encompassing an extent of the channel so that the disrupted portion is partially separated or separable from the remainder of the substrate to form a flexible conduit comprising the portion of the substrate and the encompassed extent of the channel, wherein the flexible conduit is deflectable with respect to the planar substrate between an undeflected position above a fluid reservoir disposed below the multilayer substrate in which the flexible substrate is substantially coplanar with the planar substrate and a deflected position in which a portion of the flexible conduit is in the fluid reservoir; and deflecting the flexible conduit separated from the remainder of the substrate from the undeflected position to the deflected position to deflect the upper and lower walls and the opposed side walls of the extent of the channel encompassed by the flexible conduit with respect to the substrate toward the fluid reservoir, such that the encompassed extent of the channel in the flexible conduit fluidly connects the channel defined within the substrate to the fluid reservoir when the flexible conduit is in the deflected position, and wherein the step of disrupting a portion of the substrate comprises: forming a cutout through the substrate that partially surrounds the portion of the substrate encompassing the extent of the channel, or forming a score line partially circumscribing the portion of the substrate encompassing the extent of the channel, wherein the score line enables the portion of the substrate to partially separate from the remainder of the substrate upon application of an external force to the portion of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798